UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     SARAH RIDENOUR,                                 DOCKET NUMBER
                  Appellant,                         SF-0752-14-0228-I-1

                  v.

     DEPARTMENT OF AGRICULTURE,                      DATE: February 19, 2015
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Barry J. Bennett, Esquire, Fresno, California, for the appellant.

           Rayann Lund, Albuquerque, New Mexico, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     sustained the agency action suspending her for 45 days.          Generally, we grant
     petitions such as this one only when:       the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).

                                      BACKGROUND
¶2         The essential facts in this appeal, as set forth by the administrative judge in
     his initial decision, are not disputed.    The appellant is employed as a GS-9
     Forestry Technician at the Mendocino National Forest, and one of her duties is to
     serve as a liaison with private off-highway vehicle (OHV) users. Initial Appeal
     File (IAF), Tab 22, Initial Decision (ID) at 2; see IAF, Tab 4 at 72, 75. As found
     by the administrative judge: (1) in 2012, there was a large fire in the national
     forest, and the agency planned to salvage some of the burned timber; (2) the
     appellant believed that the agency was not taking into account the adverse effects
     of the salvage operation on the trails that the OHV community used, and she was
     frustrated that she did not seem to be able to get higher-level agency officials to
     focus on that issue; and (3) the appellant sent a series of email s from her work
     account to OHV enthusiasts expressing her concerns and encouraging them to
     press the agency to take the impact on trails into account. ID at 2; see IAF, Tab 4
     at 24, 45-54.
                                                                                          3

¶3         When the agency eventually learned of these emails, it suspended the
     appellant for 45 days based on charges of unauthorized disclosure and improper
     conduct. IAF, Tab 4 at 10-12, 29-31. The unauthorized disclosure charge cited
     emails to a blogger and leader in an OHV enthusiast group in which the appellant:
     (1) attached a document she had written to her supervisor setting forth her
     concerns with the salvage operation and recommending a number of project
     requirements; (2) stated that the agency was having difficulty meeting certain
     numerical benchmarks (fuel-model numbers) required for the salvage sale to go
     forward and suggested that the OHV blogger might want to ask for the data; and
     (3) forwarded emails between her supervisor and her discussing the salvage sale.
     Id. at 29; see id. at 45-46, 52-54. The improper conduct charge cited emails in
     which the appellant: (1) told the blogger and OHV enthusiast that an
     environmental group also was “not too happy with the proposed salvage” and that
     “[i]t might be a good time to work with them and create an alliance to achieve
     similar goals”; (2) told another member of the OHV enthusiast group that she
     “could use all the help [she] can get with public comment” on the agency’s
     proposal; and (3) wrote to the blogger about her supervisors that “I don’t think
     they get it.” Id. at 29-30, see id. at 45, 48, 50.
¶4         After affording the parties an opportunity to make submissions and
     representations, the administrative judge issued an initial decision based on the
     written record. 2 The administrative judge did not sustain the first specification
     under the unauthorized disclosure charge, but sustained the two remaining
     specifications under that charge and all of the specifications under the improper
     conduct charge.     ID at 3-9.      The administrative judge also found that the
     appellant’s disclosures to her union and the Office of Special Counsel (OSC)
     about timecard fraud, her disclosure about the fuel-model numbers discussed in
     the first charge, and her disclosure about damage to the OHV trails in the email
     2
       In her initial appeal the appellant requested a hearing. IAF, Tab 1 at 3. Through her
     attorney, she subsequently withdrew her hearing request. IAF, Tab 11.
                                                                                            4

     soliciting help with the public comments discussed in the second charge were not
     protected under the Whistleblower Protection Act. 3               ID at 9-12.        The
     administrative judge further found that the appellant did not show that the
     deciding official failed to consider her response to the proposed action. ID at 9.
     Finally, the administrative judge found a nexus between the appellant’s
     misconduct and the efficiency of the service and that the agency’s penalty
     selection did not exceed the maximum reasonable penalty. ID at 12-15.
¶5           The appellant has filed a timely petition for review. 4 Petition for Review
     (PFR) File, Tab 3. The agency has responded in opposition to the petition for
     review, and the appellant has replied to the response.          Id., Tabs 5-6.    In her
     petition for review, the appellant contests the administrative judge’s findings
     sustaining the charges, the existence of a nexus, and the penalty. Id., Tab 3 at
     5-19.     The appellant does not challenge the administrative judge’s findings
     regarding her affirmative defenses, including her whistleblower reprisal claim.
     See id.     We find no basis to disturb these findings, which show that the
     administrative judge considered the evidence as a whole, drew appropriate


     3
        Regarding the disclosure to the union, the administrative judge found that the
     appellant’s two-sentence email to the union president was vague and did not disclose a
     violation of any law, rule, or regulation, and did not constitute any other category of
     protected activity. ID at 10-11; see IAF, Tab 18 at 347. The administrative judge also
     found that the appellant’s disclosure to OSC post-dated the filing of the Board appeal
     and thus could not have been a contributing factor to the adverse action. ID at 11; see
     IAF, Tab 15 at 16. Regard ing the fuel-model numbers, the administrative judge found
     that the appellant did not allege that the agency had already violated a law, rule, or
     regu lation, and the appellant did not have a reasonable belief that the agency was going
     to falsify the fuel-model plan to justify the salvage sale. ID at 11-12. Finally, the
     administrative judge found that the appellant’s disclosure about damage to OHV trails
     was too vague to constitute a disclosure of gross mismanagement or a gross waste of
     funds and that the appellant did not establish that she had a reasonable belief that the
     salvage sale, which was still only in the planning stage, would significantly impair the
     agency’s ability to accomplish its mission or cause damage to the trails that was
     sign ificantly out of proportion to the benefits of the sale. ID at 12.
     4
      The appellant was granted an extension of time in which to file her petition for review
     and filed within the period granted. Petition for Review File, Tabs 2-3.
                                                                                          5

     inferences, and made reasoned conclusions.           See Crosby v. U.S. Postal
     Service, 74 M.S.P.R. 98, 106 (1997); Broughton v. Department of Health &
     Human Services, 33 M.S.P.R. 357, 359 (1987).

                                        ANALYSIS
     The administrative judge properly sustained the unauthorized disclosure charge.
¶6         In sustaining the unauthorized disclosure charge, the administrative judge,
     found, among other things, that, although there is no agency policy prohibiting
     the communication of unclassified information to non-agency employees and the
     appellant was never informed that she was not allowed to provide the information
     referenced in the proposal notice to non-agency employees, those facts were only
     relevant to the penalty determination. ID at 7. According to the administrative
     judge, they were not relevant to the merits of the agency’s case because the
     agency did not charge the appellant with violating a specific policy or instruction.
     ID at 7. According to the administrative judge, “[i]t was enough for the agency to
     prove that the appellant violated the norms of conduct for her position.” ID at 7.
¶7         On review, the appellant argues that, because there was no agency policy
     implicated   by    her   communication    of   nonconfidential   information   with
     non-employees, the agency was required to prove that the “norms of conduct” for
     the appellant’s position were violated. PFR File, Tab 3 at 7-9. According to the
     appellant, the agency did not establish : what those norms were, that she had been
     trained about those norms, and that she violated them. Id.
¶8         As noted by the administrative judge, the only issue regarding the
     unauthorized disclosure charge is whether the appellant’s emails to the OHV
     enthusiasts were in fact unauthorized. ID at 3. We agree with the appellant that
     the agency has not identified a specific agency policy prohibiting her conduct, but
     we also agree with the administrative judge that the agency need not identify such
     a policy to sustain its charge.
                                                                                                        6

¶9            The Board has found that an agency is not required to describe in detail all
      potentially prohibited employee conduct.                   Goldstein v. Department of the
      Treasury, 62 M.S.P.R. 622, 627 (1994), vacated and remanded on other grounds,
      62 F.3d 1430      (Fed.     Cir.   1995)      (Table);   Brown       v.   Federal   Aviation
      Administration, 15 M.S.P.R. 224, 233 (1983), rev’d in part on other grounds, 735
F.2d 543     (Fed.      Cir.    1984);     see    Byers     v.   Department      of    Veterans
      Affairs, 89 M.S.P.R. 655, ¶ 24 (2001) (finding that the agency did not need to
      define every possible example of patient abuse in its training manuals and
      seminars). The creation of such all-encompassing policies would not be feasible.
      See Brown, 15 M.S.P.R at 233 (quoting Meehan v. Macy, 392 F.2d 822, 835 (D.C.
      Cir. 1968), modified, 425 F.2d 469 (D.C. Cir. 1968), aff’d en banc, 425 F.2d 472
      (D.C. Cir. 1969)). Rather, an agency may reasonably require federal employees
      to exercise good judgment, notwithstanding a lack of literal guidance from an
      agency rule, regulation, or other statement of agency policy.                              Boyer v.
      Department of the Navy, 56 F.3d 84, *2 (Fed. Cir. 1995) (Table). 5
¶10           In Brousseau v. United States, 640 F.2d 1235, 1247 (Ct. Cl. 1981), for
      example, the predecessor to our reviewing court found that, while there was no
      written rule against organizing opposition to the policies of the employee’s
      superiors, common sense should have forewarned the employee that his actions
      could     lead   to      discipline. 6       Similarly,   in    Bize   v.    Department     of   the
      Treasury, 3 M.S.P.R. 155, 161 (1980), the Board considered an employee’s
      explanation that he had never been told not to leave his badge on the dashboard or
      seat of his vehicle and stated that “[o]bviously, it would be impossible for the
      agency to anticipate every factual situation in which an agent might find himself

      5
       The Board has held that it may rely on nonprecedential U.S. Court of Appeals for the
      Federal Circuit opinions if the Board finds, as we do here, the reasoning persuasive.
      Alegre v. Department of the Navy, 118 M.S.P.R. 424, ¶ 15 n.2 (2012).
      6
        The Board has held that it may rely on decisions of the Court of Claims if the Board
      finds, as we do here, the reasoning persuasive. Special Counsel ex rel Hardy v.
      Department of Health & Human Services, 117 M.S.P.R. 174, ¶ 7 n.6 (2011).
                                                                                           7

      and train the agent as to what he or she should do under each of these
      circumstances.” Finally, the Board sustained a charge of patient abuse against a
      Department of Veterans Affairs nurse who confronted a patient in bed, shook
      papers in the patient’s face, and asked a confrontational question even though the
      agency had not trained the employee that such conduct would constitute patient
      abuse. Byers, 89 M.S.P.R. 655, ¶ 24.
¶11        Based on the analysis set forth above, we agree with the administrative
      judge that the agency’s failure to identify a specific policy implicated by the
      appellant’s misconduct is not dispositive here. As found by the administrative
      judge, the appellant knew or should have known that she was not authorized to
      disclose the fuel-model information or the email exchange with her supervisor to
      the OHV enthusiasts. ID at 5. In making this finding, the administrative judge
      relied primarily on the appellant’s admission in an investigative interview that the
      emails were inappropriate and that she should not have told outsiders what she
      and her supervisor were discussing. ID at 4-5; see IAF, Tab 4 at 42-43. The
      administrative judge found these admissions, made closer in time to the actual
      events and not made specifically for the purposes of litigation, were more
      credible than the appellant’s litigation posture that the emails were not
      unauthorized. ID at 6. In this regard, the administrative judge also observed that
      in her email forwarding the email exchange with her supervisor, the appellant
      stated that the information was “[j]ust between us.” ID at 5; IAF, Tab 4 at 45.
      The administrative judge found that this statement demonstrated that the appellant
      understood that the information in the email was not suitable for public
      dissemination. 7 ID at 5; IAF, Tab 4 at 45. The appellant has provided nothing on


      7
         The administrative judge also considered the unsworn statements from current and
      former agency employees that they were encouraged to cooperate with outside groups
      and that there were never any issues with providin g basic information to such groups.
      ID at 6; see IAF, Tab 15 at 21-25. The admin istrative judge found the statements of
      little probative value because they did not identify the type of information previously
      provided. ID at 6. The administrative judge made a sim ilar finding regarding a
                                                                                             8

      review which causes us to question the administrative judge’s reasoning.             See
      Crosby, 74 M.S.P.R. at 106; Broughton, 33 M.S.P.R. at 359.
¶12         Furthermore, like any employer, a government agency has the right to
      expect its employees to put loyalty to the agency and the accomplishment of the
      agency’s mission above personal interests and the promotion of a private agenda.
      O’Donnell v. Department of Agriculture, 120 M.S.P.R. 94, ¶ 14 (2013) (stating
      that agencies “have every right to expect loyal professional service from”
      employees), aff’d, 561 F. App’x 926 (Fed. Cir. 2014); see Exec. Order No. 12,674
      (stating that government employees must put loyalty to the Constitution and the
      laws above private gain and that public office should not be used for private
      gain). The appellant’s emails sought to promote her personal policy judgment
      and agenda about the salvage operation above the judgment of agency
      management and thus they were improper. 8          Therefore, for all of the reasons
      discussed above, we agree with the administrative judge that the agency proved
      its unauthorized disclosure charge.

      The administrative judge properly sustained the improper conduct charge.
¶13         In sustaining the three specifications under the improper conduct charge,
      the administrative judge found that an improper conduct charge does not
      “inherently require proof of intentional misconduct,” that the agency proved the
      three specifications and the charge, and that the appellant’s assertion, that she
      was not aware that her conduct was improper, was only relevant to the penalty


      statement from the recipient of the appellant’s emails. ID at 6-7; IAF, Tab 15 at 22.
      The appellant does not challenge this analysis on review. PFR File, Tab 3.
      8
        Nothing in our finding erodes the well-established principle that an agency may not
      discip line an employee in reprisal for a d isclosure that the employee reasonably
      believes evidences a violation of law, ru le, or regulation, an abuse of authority, gross
      mismanagement, a gross waste of funds, or a substantial and specific danger to public
      health or safety. 5 U.S.C. § 2302(b)(8); Rumsey v. Department of Justice, 120 M.S.P.R.
      259, ¶ 7 (2013). As discussed above, the administrative judge found that such
      circumstances were not present in this appeal and the appellant does not challenge that
      findin g on review. ID at 9-12.
                                                                                           9

      determination.   ID at 7-9.    The administrative judge also found that the first
      specification regarding the appellant suggesting that the OHV blogger might want
      to form an alliance with an environmental group that also disapproved of the
      salvage plan and the third specification regarding the appellant stating that her
      supervisors did not “get it,” were relatively insignificant.         ID at 9.      The
      administrative judge went on to find that the second specification addressing the
      appellant soliciting public comments from the OHV blogger to advance her
      agenda was “by far the most significant of the three specifications.” ID at 9.
¶14        On review, the appellant asserts that, while she sent the emails in question,
      the agency did not prove that her conduct was improper. PFR File, Tab 3 at 11.
      As discussed above, an agency need not promulgate an all-encompassing list of
      prohibited behaviors to hold employees accountable for their conduct and an
      agency has the right to expect its employees to put loyalty to the agency and the
      accomplishment of the agency’s mission above personal interests and the
      promotion of a private agenda. By encouraging public comments on the agency’s
      salvage plan in support of her specific view, the appellant again sought to
      promote her personal policy judgment and agenda above the judgment of agency
      management.      Thus, we agree with the administrative judge that the agency
      proved the improper conduct charge. 9 See ID at 8-9.




      9
        In her petition for review, the appellant argues that the agency failed to prove a
      relationship between the charged misconduct and the efficiency of the service. PFR
      File, Tab 3 at 10. The administrative judge specifically addressed the existence of a
      nexus between the appellant’s work-related misconduct and the efficiency of the federal
      service. ID at 12-13. The appellant’s assertion on review does not demonstrate error in
      the administrative judge’s well-reasoned decision. See Crosby, 74 M.S.P.R. at 106;
      Broughton, 33 M.S.P.R. at 359; see also Parker v. U.S. Postal Service, 819 F.2d 1113,
      1116 (Fed. Cir. 1987) (stating that there is sufficient nexus between an employee’s
      conduct and the efficiency of the service where the conduct occurred in part at work).
                                                                                          10

      The administrative judge correctly found the penalty within the tolerable limits of
      reasonableness.
¶15        Where, as here, all of the agency’s charges have been sustained, the Board
      will review an agency-imposed penalty only to determine if the agency
      considered all of the relevant factors and exercised management discretion within
      tolerable limits of reasonableness.        Woebcke v. Department of Homeland
      Security, 114 M.S.P.R. 100, ¶ 7 (2010); Douglas v. Veterans Administration, 5
      M.S.P.R. 280, 306 (1981).        In determining whether the selected penalty is
      reasonable, the Board gives due deference to the agency’s discretion in exercising
      its managerial function of maintaining employee discipline and efficiency.
      Woebcke, 114 M.S.P.R. 100, ¶ 7. The Board recognizes that its function is not to
      displace management’s responsibility or to decide what penalty it would impose
      but to assure that management judgment has been properly exercised and that the
      penalty selected by the agency does not exceed the maximum limits of
      reasonableness. Id. Thus, the Board will modify a penalty only when it finds that
      the agency failed to weigh the relevant factors or that the penalty the agency
      imposed clearly exceeded the bounds of reasonableness. Id.
¶16        Here, the administrative judge found that the deciding official’s detailed
      penalty analysis was appropriate and we agree. ID at 13-15; see IAF, Tab 4 at
      13-21.   The appellant’s misconduct was serious, although, as noted by the
      administrative judge, the severity of the misconduct is somewhat lessened by the
      lack of clear guidance on what information she could share with the OHV
      community. 10 See ID at 14; see also IAF, Tab 4 at 13-16. The misconduct was
      repeated over a course of several weeks, directly implicated the appellant’s


      10
         On review, the appellant cites a number of cases to support her argument that the
      penalty should be reduced because, based on her brief federal career, she was naïve
      about the agency’s conduct expectations and unaware of the consequences of her
      actions. PFR File, Tab 3 at 12-14. As the administrative judge d id, we have considered
      the lack of guidance to the appellant regarding what she could share with the OHV
      community. See ID at 14.
                                                                                               11

      official duties, generated additional work and caused disharmony within the
      agency, caused her superiors to lose trust and confidence in her, and undermined
      the agency’s reputation. 11 IAF, Tab 4 at 13-20; ID at 14; see Douglas, 5 M.S.P.R.
      at 305. In addition, as a supervisor, the agency properly held the appellant to a
      higher standard of conduct. IAF, Tab 4 at 16; ID at 13; see Edwards v. U.S.
      Postal Service, 116 M.S.P.R. 173, ¶ 14 (2010).               The deciding official also
      properly considered as mitigating factors the appellant’s lack of prior discipline
      and superior performance ratings. IAF, Tab 4 at 16-17; see ID at 14.
¶17         In his analysis, the administrative judge also noted that the appellant’s 4
      years of service was not especially lengthy and therefore was not a significant
      mitigating factor. ID at 14; see Negron v. Department of Justice, 95 M.S.P.R.
      561, ¶ 35 (2004) (finding, in a penalty analysis, that 8 years of service was not a
      substantial period of service).      Regarding the appellant’s claim that she was
      treated more harshly than other employees, the administrative judge found that
      the appellant failed to identify another employee who had engaged in similar
      misconduct and the appellant has not shown error in that finding. ID at 14.
¶18         In sum, after careful consideration, we discern no error in the administrative
      judge’s penalty analysis. While a significant penalty, under all of the attendant
      circumstances, and giving appropriate deference to the agency’s role in managing


      11
         On review, the appellant also asserts that it is contradictory for the agency to argue
      that it has lost trust and confidence in her because it issued her a Certificate of Merit 20
      days after her last alleged improper email and 5 days after her supervisor counselled her
      about her actions. PFR File, Tab 3 at 14-15. As the agency notes in its response, at the
      time the Certificate of Merit was issued, the agency had not yet investigated the
      appellant’s conduct and the disciplinary action was not initiated for many months. PFR
      File, Tab 5 at 10. In addition, the appellant argues that d iscipline was unwarranted
      because she was rehabilitated during the agency’s delay in initiatin g the discip linary
      action. PFR File, Tab 3 at 15-16. The appellant cites nothing to support this theory.
      We note that the Board has held that mitigation of a penalty is not warranted where the
      agency could not have taken disciplinary action earlier and appellant failed to show
      prejudice by the delay. Tamburello v. U.S. Postal Service, 45 M.S.P.R. 455, 471
      (1990).
                                                                                 12

employee conduct and discipline, we cannot find that the agency’s imposed
penalty exceeds the tolerable limits of reasonableness.

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
        You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit.
        The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
        If you want to request review of the Board’s decision concerning your
claims    of   prohibited   personnel   practices   under 5   U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time. You may choose to request
review of the Board’s decision in the United States Court of Appeals for the
Federal Circuit or any other court of appeals of competent jurisdiction, but not
both.    Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
                                                                                13

States     Code,    at   our     website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information about the United States Court of Appeals for the Federal
Circuit is available at the court's website, www.cafc.uscourts.gov. Of particular
relevance is the court's "Guide for Pro Se Petitioners and Appellants," which is
contained within the court's Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective           websites,          which         can        be        accessed
through http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
         If you are interested in securing pro bono representation for an appeal to
the United States Court of Appeals for the Federal Circuit, you may visit our
website at http://www.mspb.gov/probono for a list of attorneys who have
expressed interest in providing pro bono representation for Merit Systems
Protection Board appellants before the Federal Circuit. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                               ______________________________
                                             William D. Spencer
                                             Clerk of the Board
Washington, D.C.